PETERSON, Judge.
Jose Reinaldo Aira appeals the imposition of his sentence based upon a single scoresheet which shows that legal constraint points were calculated by multiplying 36 (the points to be awarded for commission of one offense while under legal restraint) times the two new offenses. We affirm on the authority of Walker v. State, 546 So.2d 764 (Fla. 5th DCA 1989), and note conflict with Lewis v. State, 574 So.2d 245 (Fla. 2d DCA 1991).
Aira also complains that a public defender’s fee and statutory costs were imposed upon him as a condition of probation without a special notice being given to him in addition to the statutory notice. Ordinarily, he would be entitled to notice and opportunity to be heard before a public defender’s fee is imposed pursuant to Bull v. State, 548 So.2d 1103 (Fla.1989), but in this case, the record reflects that Aira stipulated to the value of the public defender’s services. As to the statutorily mandated and liquidated costs, no special notice was required before imposition. Beasley v. State, 580 So.2d 139 (Fla.1991).
AFFIRMED.
GOSHORN, C.J., and DAUKSCH, J., concur.